DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1-3C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “circuitry” as recited in claim 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “first and second non-wound portions at either end of the wound portion…the wound portion meets the first and second non-wound portions at locations that are separated from each other in a direction along the longitudinal axis” as recited in lines 6-9. For example, it’s not clear if the first non-wound portion of the first secondary coil is at an end of the wound portion of the first secondary coil or the second secondary coil. In general, it’s not clear what non-would portion of what secondary coil is at an end of what wound portion of what secondary coil wound portion. it’s not also clear if “the wound portion” in line 8 refers to the wound portion of the first secondary coil or the second secondary coil. Similarly, it’s not clear if “the first and second non-wound portions” in line 8 refers to the non-wound portion of the first secondary coil or the second secondary coil. For examination purpose, the limitation in question is interpreted as non-wound end portion 40a of first secondary coil 18 is spaced apart from non-wound end portion 42b between location 44 at the end of the bobbin 22 and location 38a, as disclosed in paragraph [0046] of the originally filed specification and as shown in Figs. 4B and 4C. Similar interpretation is made for second secondary coil 16. 
Regarding claim 6, it’s not clear what’s intended by “the would layers” in line 5. Does applicant mean “the wound layers”?
Regarding claim 12, it’s not clear if “repeating steps i) and ii)” refers to the steps i) and ii) as recited in claim 11 or claim 12. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosse et al. (U.S. PG. Pub. No. 2013/0088217 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Grosse et al., hereinafter referred to as “Grosse,” teaches a linear variable differential transducer (LVDT) (annotated Fig. 2 and Fig. 3) comprising: 
a primary coil 26; 
a first secondary coil 22 or 24; and 
a second secondary coil (the other of coil 22 or 24); 
wherein each of the first and second secondary coils comprises a wound portion 22a and 24a that is wound around a longitudinal axis (axis A) of the LVDT, and first and second non-wound portions S21-S24 at either end of the wound portion; and 
wherein the wound portion meets the first and second non-wound portions at locations that are separated from each other in a direction along the longitudinal axis (the non-wound portions S21-24 are spaced apart from each other) (paras. [0036]-[0037]).

    PNG
    media_image1.png
    475
    722
    media_image1.png
    Greyscale

With respect to claim 9, Grosse teaches the LVDT of claim 1, further comprising: 
a magnetic core 30 located radially inside of the primary coil, wherein the magnetic core is mounted in the LVDT so as to be movable along the longitudinal axis (para. [0036]).
With respect to claim 10, Grosse teaches the LVDT of claim 9, further comprising: 
circuitry (not expressly shown) for determining the position of the magnetic core along the longitudinal axis from the potential difference between the first and second non-wound portions of the first secondary coil and from the potential difference between the first and second non-wound portions of the second secondary coil (paras. [0036] and [0039]).
With respect to claim 11, Grosse teaches a method of forming an LVDT as claimed in claim 1, comprising: 
i) winding a wire around the longitudinal axis, starting at a first axial location, and whilst moving in a first axial direction along the longitudinal axis so as to form a first wound layer of the first secondary coil; 
ii) winding the wire around the longitudinal axis whilst moving in a second, opposite axial direction along the longitudinal axis so as to form a second wound layer of the first secondary coil; and
 iii) repeating steps i) and ii) until the first secondary coil has the desired number of wound layers; wherein the winding is terminated at a second axial location that is spaced apart along the longitudinal axis from the first axial location (paras. [0036] and [0039]). The desired number of wound layer could be one or more. Method claim 11 depends on product claim 1. Therefore, the method limitations of claim 11 is considered “product-by-process” limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966. Therefore, Grosse teaches all the limitations of claim 11. 
With respect to claim 12, best understood in view of 35 USC 112(b) rejection, Grosse teaches the method of claim 11, comprising: 
i) winding a wire around the longitudinal axis, starting at a third axial location, and whilst moving in the second axial direction along the longitudinal axis so as to form a first wound layer of the second secondary coil; 
ii) winding the wire around the longitudinal axis whilst moving in the first axial direction along the longitudinal axis so as to form a second wound layer of the second secondary coil; and 
iii) repeating steps i) and ii) until the second secondary coil has the desired number of wound layers; wherein the winding is terminated at a fourth axial location that is spaced apart along the longitudinal axis from the third axial location (paras. [0036] and [0039]). The desired number of wound layer could be one or more. Method claim 12 depends on product claim 1. Therefore, the method limitations of claim 12 is considered “product-by-process” limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966. Therefore, Grosse teaches all the limitations of claim 11. 

Claim Rejections - 35 USC § 103
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grosse, as applied to claim 1 above, and further in view of Carroll (U.S. Patent No. 7,317,371 B1).
With respect to claim 2, Grosse teaches the LVDT of claim 1. Grosse does not expressly teach the wound portion in each of the first and second secondary coils comprises a plurality of wound layers.
Carroll teaches a linear variable differential transducer (LVDT) 9 (FIG. 4), wherein the wound portion (step layers portion) in each of the first and second secondary coils 3-4 comprises a plurality of wound layers (col. 13, lines 5-11). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plurality of wound layers as taught by Carroll to the LVDT of Grosse to provide the required turn ratio.

    PNG
    media_image2.png
    483
    600
    media_image2.png
    Greyscale

With respect to claim 4, Grosse in view of Caroll teaches the LVDT of claim 2, wherein the wound portions of the first and second secondary coils are arranged axially adjacent to one another such that axial ends of the layers in the wound portion of the first secondary coil are axially adjacent axial ends of the layers in the wound portion of the second secondary coil (Caroll, col. 13, lines 5-11).
With respect to claim 5, Grosse in view of Caroll teaches the LVDT of claim 2, wherein the wound portion of each of the first and second secondary coil comprises wound layers having different lengths in the longitudinal direction (Caroll, col. 13, lines 5-11).
With respect to claim 6, Grosse in view of Caroll teaches the LVDT of claim 5, wherein the wound layers of the first secondary coil have lengths in the longitudinal direction that decrease as a function of increasing radial distance within that coil; and wherein the would (interpreted as “wound”) layers of the second secondary coil have lengths in the longitudinal direction that increase as a function of increasing radial distance within that coil (Caroll, col. 13, lines 5-11).
With respect to claim 7, Grosse in view of Caroll teaches the LVDT of claim 6, wherein the wound portion of each of the first and second secondary coils has a conical configuration (Caroll, col. 13, lines 5-11).
With respect to claim 8, Grosse in view of Caroll teaches the LVDT of claim 1, wherein the first and second secondary coils are positioned circumferentially around the primary coil 2 (Caroll, col. 13, lines 1-5).

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grosse in view of Carroll, as applied to claim 1 above, and further in view of Piascik et al. (U.S. PG. Pub. No. 2012/0225784 A1).
With respect to claim 3, Grosse in view of Caroll teaches the LVDT of claim 2. Grosse in view of Caroll does not expressly teach the wound portion in each of the first and second secondary coils consists of an odd number of wound layers.
Piascik et al., hereinafter referred to as “Piascik,” teaches a linear variable differential transducer (LVDT) 80 (FIG. 11), wherein the wound portion in each of the first and second secondary coils 94 and 96 consists of an odd number of wound layers (three layers) (para. [0031]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the number of wound layers as taught by Piascik to the LVDT of Grosse in view of Caroll to provide the required output voltage.

    PNG
    media_image3.png
    214
    446
    media_image3.png
    Greyscale


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837